EIGHTH AMENDMENT TO
 
SERVICES AND DEVELOPMENT AGREEMENT
 
THIS EIGHTH AMENDMENT TO SERVICES AND DEVELOPMENT AGREEMENT (the “Agreement”) is
made and entered into as of the 30th day of September, 2011, by and between NTS
MORTGAGE INCOME FUND, a Delaware corporation (“Fund”), and RESIDENTIAL
MANAGEMENT COMPANY, a Kentucky corporation (“Residential”).
 
R E C I T A L S
 
A.   Effective as of January 1, 2009, Fund and Residential entered into that
certain Services and Development Agreement, as amended by that certain First
Amendment to Services and Development Agreement dated as of December 31,
2009,  that Second Amendment to Services and Development Agreement dated as of
March 31, 2010,  that Third Amendment to Services and Development Agreement
dated as of June 30, 2010, that Fourth Amendment to Services and Development
Agreement dated as of September 30, 2010, that Fifth Amendment to Services and
Development Agreement dated as of December 31, 2010, that Sixth Amendment to
Services and Development Agreement dated as of March 31, 2011 and that Seventh
Amendment to Services and Development Agreement dated as of June 30, 2011
(collectively, the “Agreement”), which provided that Residential would manage,
develop and operate the Fund’s real properties as set forth in the Agreement;
 
B.   The Term of the Agreement was extended until September 30, 2011;
 
C.   Fund and Residential now desire to further extend the Term of the Agreement
through December 31, 2011, and to modify Section 2.2 thereof.
 
NOW, THEREFORE, in consideration of their mutual undertakings, IT IS AGREED by
and between the parties hereto as follows:
 
1.           As of the date of this Eighth Amendment, the Term of the Agreement
is hereby extended through December 31, 2011.
 
2.           Section 2.2 of the Agreement is hereby modified and amended to read
as follows:
 
“Subject to Section 2.3 hereof, the term of this Agreement shall be for a period
commencing on the effective date hereof and ending on December 31, 2011 (the
“Term”).”
 
3.        Section 2.3 of the Agreement is hereby amended and modified to read as
follows:
 
“This Agreement may be renewed only by written agreement of both parties on or
before the expiration of the Term.”
 
4.           This Eighth Amendment may be signed in multiple counterparts, and,
when counterparts are executed by all parties, such counterparts shall be deemed
an original instrument.
 

 
 
 

5.           The parties agree that except as expressly amended or modified
above, the Agreement shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties have entered into this Eighth Amendment to
Services and Development Agreement as of the date first written above.
 


 

 
FUND:
     
NTS MORTGAGE INCOME FUND, a Delaware corporation
             
By:
 /s/ Brian F. Lavin    
Brian F. Lavin
   
President
         
RESIDENTIAL:
     
RESIDENTIAL MANAGEMENT COMPANY, a Kentucky corporation
             
By:
 /s/ Gregory A. Wells    
Gregory A. Wells
   
Executive Vice President


